OPINION OF THE COURT
Per Curiam.
Respondent Valentine N. Horoshko was admitted to the practice of law in the State of New York by the Second Judicial Department on December 18,1967 as Valentine Nicholas Horosh*100ko. At all times relevant to these proceedings, respondent has maintained an office for the practice of law within the First Judicial Department.
Pursuant to 22 NYCRR 603.4 (e) (1) (i), pending disposition of charges against him, respondent was immediately suspended from the practice of law by order of this Court dated February 22, 1996 (218 AD2d 339). More than six months have elapsed since the date of the suspension order, and respondent has not appeared before the Departmental Disciplinary Committee to answer the charges against him. Nor has he made application to either the Departmental Disciplinary Committee or this Court for a hearing or reinstatement.
Accordingly, the Departmental Disciplinary Committee’s motion to have respondent disbarred pursuant to 22 NYCRR 603.4 (g) is granted, and respondent’s name shall be stricken from the roll of attorneys.
Kupferman, J. P., Ross, Williams, Tom and Mazzarelli, JJ., concur.
Respondent disbarred, and respondent’s name directed to be stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.